IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 86 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
MARKEASE GILBERT COUSINS,                    :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is as follows:

      Whether the Superior Court erred in holding that the legal maximum
      sentence under 35 P.S. § 780-113(b) of the Controlled Substance, Drug,
      Device and Cosmetic Act is three years of incarceration when an individual
      has prior convictions for possession of paraphernalia, 35 P.S. § 780-
      113(a)(32), and possession of a small amount of marijuana, 35 P.S. § 780-
      113(a)(31).